Citation Nr: 1536726	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

This matter was previously before the Board, most recently in March 2014, when it was remanded for additional development.  There has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The STRs are negative for complaints of, or diagnosis of, sleep apnea.

2.  The earliest clinical evidence of sleep apnea is more than three decades after separation from service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has sleep apnea causally related to, or aggravated by, service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in June 2008.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, private treatment records, and the Veteran's statements in support of the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Additionally, in February 2012 the Veteran underwent a VA examination and opinions have been obtained in August 2013, March 2014 and November 2014.  The Board finds that, taken together, the examination and opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Sleep apnea is not enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of sleep apnea or any sleep disorder.  The separation examination dated in November 1967 was negative for sleep apnea or a respiratory condition.

The earliest medical evidence of sleep apnea is from a sleep study performed in July 2008.  The report notes that the Veteran has a "history of snoring [and] daytime sleepiness."  The study shows that the Veteran was diagnosed with mild obstructive sleep apnea.  The report offered no opinion on etiology.

Following a Board remand, the Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran's separation examination showed normal results for clinical evaluation of the respiratory system.  The examiner reviewed the July 2008 sleep study.  The examination report notes that the Veteran is not prescribed a CPAP machine for his respiratory condition.  

The Veteran alleged that his sleep apnea was caused from exposure to Agent Orange when he worked on a ship near the coast of Vietnam.  The examiner noted that sleep apnea is not considered a disease presumptively service connected by exposure to herbicides.  The examiner gave the following opinion: "Based on the above information, it is my medical opinion that the [Veteran's] mild obstructive sleep apnea reported in the sleep study on July 10, 2008, is not due to his military service."

An addendum opinion was provided in July and August 2013.  However, the examiner did not consider whether diabetes mellitus caused or aggravated the Veteran's sleep apnea.  After the issue was remanded for an opinion on whether the Veteran's diabetes caused or aggravated the Veteran's sleep apnea, an addendum opinion was obtained in March 2014.  After reviewing the claims file, the examiner provided the following opinion: "It is my medical opinion that this Veteran's mild obstructive sleep apnea reported on sleep study on July 10, 2008 is not due to or aggravated by his [service-connected] conditions of impaired hearing and tinnitus and diabetes type II."  The following rationale was provided: "There is no evidence based on medical literature that states sleep apnea is caused by or aggravated by impaired hearing, tinnitus or diabetes type II."  

The Veteran's representative argued that the examinations conducted do not address the effect of the service-connected prostate cancer; however, a November 2014 VA genitourinary examination detailed the current severity and manifestations of the now service-connected prostate cancer.  The examiner described the residual conditions and noted there was no other residual condition or complication related to the prostate cancer.  The identified residual conditions and complications did not include any reference to sleep apnea.  

Therefore, the medical evidence weighs against a finding of service connection.

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the present case, there is an absence of clinical records of sleep apnea symptoms for more than three decades.

Service connection is also not warranted based on a presumptive service connection due to herbicide exposure.  The Veteran had originally made this argument at the VA examination.  However, as noted above, sleep apnea is not listed as a disease which is afforded that presumption.  Further, the examiner in February 2012 considered the claim and opined that the Veteran's sleep apnea was not related to any incident of service.

Service connection on a secondary basis requires competent credible evidence of a nexus between the current disability and the service-connected disability.  The Veteran contends that his sleep apnea is casually related to, or aggravated by, his service-connected diabetes; however, there is no competent credible medical evidence of record which supports that his sleep apnea is causally related to, or aggravated by, a service-connected disability.  The most recent medical opinion was quite clear that there is no evidence based on medical literature that states sleep apnea is caused by or aggravated by "diabetes type II."

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, sleep apnea could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether sleep apnea is caused or aggravated by diabetes.

In sum, the evidence of record does not support a finding that service connection is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


